Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by LEE (Pub. No.: US 2019/043888).
Re claim 10, LEE teaches a semiconductor memory device, comprising: 
a first gate stacked body (left STb1, FIGS. 1A/3A/21 [flip it upside down], ¶ [0025]-[0026]) surrounding a first channel structure (left CPL1, [0029]); 
a second gate stacked body (right STb1) adjacent to the first gate stacked body and surrounding a second channel structure (right CPL1); 
a vertical insulating structure (225, [0150]) between the first gate stacked body and the second gate stacked body; 
a first source layer (201, FIG. 21, [0152]) including: 
a protrusion (right on top of 225) overlapping the vertical insulating structure and having a groove facing the vertical insulating structure; and 
a first horizontal portion (left side of 201 starting from 225) extending from a first side of the protrusion to overlap the first channel structure (left CPL1) and the first gate stacked body (left CPL1/ML); and 
a second horizontal portion (right side of 201 starting from 225) extending from a second side of the protrusion to overlap the second channel structure (right CPL1) and the second gate stacked body (right CPL1/ML); and 
a second source layer (236) surrounding the first channel structure between the first source layer (201) and the first gate stacked body (left STb1) and surrounding the second channel structure (right STb1) between the first source layer (201) and the second gate stacked body (right STb1).
Re claim 11, LEE teaches the semiconductor memory device according to claim 10, wherein: the first source layer includes a conductive material (101 with tungsten material, [0082]), and the first source layer has a lower resistivity than the second source layer (136 with polysilicon material, [0107]).
Re claim 13, LEE teaches the semiconductor memory device according to claim 10, further comprising: 
first memory patterns (ML1, FIG. 1B, [0045]) disposed respectively between the first gate stacked body (left STb1) and the first channel structure (left CPL1) and between the second gate stacked body (right STb1) and the second channel structure (right CPL1); and 
second memory patterns (ML2) disposed respectively between the first channel structure (right CPL1) and the first source layer (101) and between the second channel structure (leftCPL1) and the first source layer (101) and spaced apart from the first memory patterns by the second source layer (136, FIG. 18).
Re claim 14, the following limitation “wherein the groove of the protrusion is defined by a curved shape” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Re claim 15, LEE, FIG. 21 teaches the semiconductor memory device according to claim 10, wherein the vertical insulating structure (225) extends into the second source layer (236).
Re claim 16, LEE, FIG. 21 teaches the semiconductor memory device according to claim 10, further comprising: 
a contact plug (243CTL) contacting the protrusion and extending in a direction opposite a direction facing the vertical insulating structure; 
a metal source line (CT1A/CT1B/CT2) electrically coupled to the first source layer via the contact plug; and 
power lines (BL1/BL2) spaced apart from the metal source line and overlapping the first gate stacked body and the second gate stacked body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arisumi (Patent No.: US 10490565).

    PNG
    media_image1.png
    578
    644
    media_image1.png
    Greyscale

Re claim 1, Arisumi, FIG. 3 [flip it upside down] teaches a semiconductor memory device, comprising: 
a gate stacked body (CL); 
an insulating layer (41) overlapping the gate stacked body; 
a first source layer (14, note that 13 is part of the SL=14+13+12, col. 2, lines 24-30) including a horizontal portion between the gate stacked body (CL) and the insulating layer (41) and a protrusion extending from the horizontal portion so as to penetrate the insulating layer; 
a channel layer (20) penetrating the gate stacked body (CL) and extending into the horizontal portion of the first source layer; 
a first memory pattern (31, FIG. 4) between the channel layer and the gate stacked body; and 
a second source layer (13) disposed between the gate stacked body (CL) and the first source layer (14) and coming in contact with the channel layer.
Furthermore, the following limitation “a first source layer including a protrusion extending from the horizontal portion so as to penetrate the insulating layer” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Re claim 4, Arisumi, FIG. 3 [flip it upside down] teaches the semiconductor memory device according to claim 1, further comprising a second memory pattern (form in lower portion 30a) disposed between the first source layer (14) and the channel layer (20).
Re claim 5, Arisumi, FIG. 3 [flip it upside down] teaches the semiconductor memory device according to claim 1, wherein the gate stacked body includes alternately stacked interlayer insulating layers (72) and conductive patterns (70) that surround the channel layer (20).
Re claim 6, Arisumi, FIG. 3 [flip it upside down] teaches the semiconductor memory device according to claim 5, wherein the interlayer insulating layers (72) extend so as to be overlapped by a portion of the protrusion of the first source layer (13).
Re claim 7, Arisumi, FIG. 3 [flip it upside down] teaches the semiconductor memory device according to claim 1, wherein: 
the first source layer (12/13/14) includes a first surface contacting the insulating layer (41) and a second surface opposite the first surface, and 
the second surface of the first source layer includes a groove defined by the protrusion of the first source layer (14).
Re claim 8, Arisumi, FIG. 3 [flip it upside down] and 4 teaches the semiconductor memory device according to claim 1, further comprising a core insulating layer (50) penetrating the gate stacked body (CL), wherein: 
the channel layer (20) surrounds a sidewall of the core insulating layer, and 
the channel layer extends between the core insulating layer and the first source layer (13/12) so as to close an end portion of the core insulating layer facing the first source layer.
Re claim 9, Arisumi, FIG. 3 [flip it upside down] teaches the semiconductor memory device according to claim 1, further comprising: 
an upper insulating layer (top most layer 72 of FIG. 1) covering the insulating layer and the protrusion; 
a contact plug (Cb) penetrating the upper insulating layer and contacting the protrusion; 
a metal source line (V1) electrically coupled to the first source layer via the contact plug; and 
power lines (BL) spaced apart from the metal source line and overlapping the gate stacked body, wherein the insulating layer and the upper insulating layer are interposed between the power lines and the gate stacked body.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arisumi in view of LEE.
Arisumi teaches all the limitation of claim 1.
Arisumi fails to teach the limitation of claims 2-3.
LEE teaches the first source layer includes a conductive material (101 with tungsten material, [0082]), and the first source layer has a lower resistivity than the second source layer (136 with polysilicon material, [0107]) (claim 2);
the first source layer includes at least one of a tungsten layer and a cobalt silicide layer (101, [0082]), and the second source layer includes a doped semiconductor layer (136, [0107]).
LEE differs from the invention by not showing the first source layer includes at least one of a tungsten silicide layer. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because tungsten silicide making a better contact material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
It would have been obvious to modify Arisumi to include the lower resistive material of LEE to enhance the connectivity, because LEE discloses the source layers (101/136, [0082]/[0107]), and Arisumi recognizes the desirability of adding tungsten silicide layer (12/13/14).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE.
Re claim 12, LEE teaches the semiconductor memory device according to claim 10, wherein: the first source layer includes at least one of a tungsten layer and a cobalt silicide layer (101, [0082]), and the second source layer includes a doped semiconductor layer (136, [0107]).
LEE differs from the invention by not showing the first source layer includes at least one of a tungsten silicide layer. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because tungsten silicide making a better contact material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of Arisumi.
LEE, FIG. 21 [flip it upside down] teaches the semiconductor memory device according to claim 10, wherein: 
each of the first gate stacked body (left CL) and the second gate stacked body (right CL) includes alternately stacked interlayer insulating layers (231, [0151]) and conductive patterns (211).
LEE fails to teach each of the first channel structure and the second channel structure includes: 
a core insulating layer penetrating the interlayer insulating layers and the conductive patterns; and 
a channel layer surrounding a sidewall of the core insulating layer and extending between the core insulating layer and the first source layer so as to close an end portion of the core insulating layer facing the first source layer.
Arisumi, FIGS. 3-4 [flip it upside down] teaches each of the first channel structure (left CL) and the second channel structure (right CL) includes: 
a core insulating layer (50) penetrating the interlayer insulating layers and the conductive patterns; and 
a channel layer (20) surrounding a sidewall of the core insulating layer and extending between the core insulating layer (50) and the first source layer (12) so as to close an end portion of the core insulating layer (bottom end of 50) facing the first source layer.
It would have been obvious to modify Jones to include core insulating layer, because LEE discloses the insulating layer can be useful for supporting memory structure (225, ¶ [0150]), and Arisumi recognizes the desirability of adding the core insulating layer (50, col. 3, lines 43-47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894